DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a first conductive layer disposed on the HZO layer.”, in line 15 of the claim.
However, as seen in line 14 of claim 1 and lines 1-2 of claim 4, the limiter structure comprises: the HZO layer, the TiN layer, and the first conductive layer in that order. For purposes of examination, this limitation will be interpreted as –a first conductive layer disposed on the TiN layer--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 9 of copending Application No. 16/692,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8 of the instant application are merely broad presentations of claims 1-5, 7, and 9 of copending Application No. 16/692,009 except for the limitation of claim 7.
However, it is well-known to those of ordinary skill in the art to embody a semiconductor substrate with a crystal silicon surface. For example, see col. 1, lines 64-66 of Pfeister et al. (US 5,212,110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the claimed substrate of the reference application with a crystal silicon surface because such a modification would have been merely a replacement with a well-known semiconductor substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ella et al. (WO 03/058809; “Ella”).
Regarding claim 9, Ella teaches a two-port frequency limiter (figure 5), comprising:
a substrate (30); 
a first transducer (92), wherein the first transducer comprises: 
a first conductive layer (40), 
a first piezoelectric layer (42), and 
a second conductive layer (44); and 
a second transducer (94) located in a vicinity of the first transducer (92), wherein the second transducer comprises: 
a second piezoelectric layer (62) disposed on the second conductive layer and 
a third conductive layer (64) disposed on the second piezoelectric layer.
As for claim 10, Ella teaches wherein the first piezoelectric layer (42) comprises one of an AIN layer, a HZO layer, a Lead Zirconate Titanate (PZT) layer, a Zinc Oxide layer (ZnO), and a Lithium Niobate (LiNbO3) layer (page 2, lines 13-15).
As for claim 13, Ella teaches wherein the second piezoelectric layer comprises one of an AIN, an HZO layer, a Lead Zirconate Titanate (PZT) layer, a Zinc Oxide (ZnO) layer, and a Lithium Niobate (LiNb O3) layer (page 2, lines 13-15).
As for claim 16, Ella teaches wherein the first conductive layer comprises one of Mo, platinum (Pt), aluminum (AI), gold (Au), and silver (Ag) (page 2, lines 10-13).
As for claim 17, Ella teaches wherein the second conductive layer comprises one of Mo, platinum (Pt), aluminum (Al), gold (Au), and silver (Ag) (page 2, lines 10-13).
As for claim 18, Ella teaches wherein the third conductive layer comprises but not limited to one of Mo, platinum (Pt), aluminum (Al), gold (Au), silver (Ag) (page 2, lines 10-13).


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. (US 2012/0007696; “Pang”).
Regarding claim 9, Pang teaches a two-port frequency limiter (figure 1A), comprising: 
a substrate (para. [0003]); 
a first transducer (120), wherein the first transducer comprises: 
a first conductive layer (122), 
a first piezoelectric layer (124), and 
a second conductive layer (126); and 
a second transducer (140) located in a vicinity of the first transducer, wherein the second transducer comprises:
a second piezoelectric layer (144) disposed on the second conductive layer, and 
a third conductive layer (146) disposed on the second piezoelectric layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ella in view of Flachowsky et al. (US 2018/0040731; “Flachowsky”).
As for claims 11 and 14, Ella teaches the two-port frequency limiter according to claims 10 and 13, as detailed above, but fails to teach wherein the first piezoelectric layer and the second piezoelectric layer comprise HZO layers being formed by Atomic Layer Deposition techniques.
However, it is well-known to those of ordinary skill in the art to embody a piezoelectric material with HZO formed by Atomic Layer Deposition techniques. For example, see para. [0036] of Flachowsky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second piezoelectric layers of Ella with HZO layers being formed by Atomic Layer Deposition techniques because such a modification would have been merely a replacement with a well-known piezoelectric layer material.
As for claims 12 and 15, Ella teaches the two-port frequency limiter according to claims 11 and 15, as detailed above, but fails to teach wherein the HZO layer has a thickness ranging from 5nm to 25nm.
However, as would have been recognized by one of ordinary skill in the art, the thickness of a piezoelectric layer in a frequency limiter is a parameter that is determined by way of a design choice made through experimentation. Setting the piezoelectric layer thickness of Ella would be merely an exercise in finding the optimum and workable range for the piezoelectric thickness through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Ella), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the piezoelectric layer of Ella because such a modification would have been a mere exercise in finding the optimum and workable range for the thickness of the piezoelectric layer of Ella through routine experimentation.
Regarding claim 19, Ella teaches wherein an electromechanical coupling coefficient of the second transducer is different from an electromechanical coupling coefficient of the first transducer (This would be a consequence of changing the piezoelectric material, as discussed above in the rejection of claim 11).

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Flachowsky.
As for claims 10, 11, 13, and 14, Pang teaches the two-port frequency limiter according to claim 9, as detailed above, but fails to teach wherein the first and second piezoelectric layers comprise one of an AIN layer, a HZO layer, a Lead Zirconate Titanate (PZT) layer, a Zinc Oxide layer (ZnO), and a Lithium Niobate (LiNbO3) layer; wherein the HZO layer in the first piezoelectric layer is formed by Atomic Layer Deposition techniques.
However, it is well-known to those of ordinary skill in the art to embody a piezoelectric material with HZO formed by Atomic Layer Deposition techniques. For example, see para. [0036] of Flachowsky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second piezoelectric layers of Pang with HZO layers being formed by Atomic Layer Deposition techniques because such a modification would have been merely a replacement with a well-known piezoelectric layer material.
As for claims 12 and 15, Pang teaches the two-port frequency limiter according to claims 11 and 15, as detailed above, but fails to teach wherein the HZO layer has a thickness ranging from 5nm to 25nm.
However, as would have been recognized by one of ordinary skill in the art, the thickness of a piezoelectric layer in a frequency limiter is a parameter that is determined by way of a design choice made through experimentation. Setting the piezoelectric layer thickness of Pang would be merely an exercise in finding the optimum and workable range for the piezoelectric thickness through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Pang), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the piezoelectric layer of Pang because such a modification would have been a mere exercise in finding the optimum and workable range for the thickness of the piezoelectric layer of Pang through routine experimentation.
Regarding claim 19, Pang teaches wherein an electromechanical coupling coefficient of the second transducer is different from an electromechanical coupling coefficient of the first transducer (This would be a consequence of changing the piezoelectric material, as discussed above in the rejection of claim 11).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Ella.
Regarding claims 16-18, Pang teaches the two-port frequency limiter according to claim 9, wherein the first, second, and third conductive layers comprises one of Mo, platinum (Pt), aluminum (AI), gold (Au), and silver (Ag).
However, it is well-known to those of ordinary skill in the art to embody a conductive layer of a frequency limiter with one of Mo, platinum (Pt), aluminum (AI), gold (Au), and silver (Ag). For example, see page 2, lines 10-13 of Ella.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first, second, and third conductive layers of Pang with one of Mo, platinum (Pt), aluminum (AI), gold (Au), and silver (Ag) because such a modification would have been merely a replacement with a well-known conductive layer material.

Conclusion
The prior art made of record and not relied upon teaches frequency limiters, comprising: substrates, AlN piezoelectric layers, Mo contacts, and multiple transducers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 26, 2022